Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest a power steering system of a motor vehicle generating on the steering a torque piloted by a calculator, for compensating a deviation of the course of the vehicle during braking of this vehicle, wherein, starting from a request for activating the method during a braking, in a first step, it calculates a raw correction torque taking into account the speed of the vehicle, a yaw rate of this vehicle, and a signal representing the force applied by the steering on the steered wheels as claimed and arranged by applicant when read in light of the specification.
Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665